DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claim 1, in the reply filed on 11/23/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement contains no specific analysis or rational regarding the serious burden. Applicant’s argument is not persuasive because paragraph 13 of the Restriction requirement mailed on 9/30/2022 specifically states that the inventions having a separate status in the art in view of their different classification, and the inventions require a different field of search. 
Additionally, Applicant argues that examination of all groups would not be a serious burden as a search for group I would be co-extensive for the remaining groups.
This is not found persuasive because a search burden is present because it is necessary to search for the inventions in a manner that is not likely to result in finding art pertinent to the other inventions because different search queries would be required. For example, a search for the invention of Group II would involve utilizing the search query "bromostyrene" which would not result in finding prior art pertinent the invention of the remaining groups which do not require bromostyrene. Likewise, a search for the invention of Group III would involve utilizing the search query "OPV dye" which would not result in finding prior art pertinent the invention of the remaining groups which do not require OPV dye. Likewise, a search for the invention of Group IV would involve utilizing the search query "buffer" which would not result in finding prior art pertinent the invention of the remaining groups which do not require a buffer. Additionally, the different groups have a separate classifications as shown in the restriction requirement. This meets the requirements of showing a burden as required in MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
However, claim 1 has been examined and has been found allowable.
Claims 2-14 incorporate the subject matter of claim 1. Therefore, claims 2-14 are hereby rejoined and the restriction requirement of 9/30/2022 is withdrawn.
Claim 1 is allowable. The restriction requirement of Groups I-V, as set forth in the Office action mailed on 9/30/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-V is withdrawn in view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites ‘a solvent’ in several different steps. It is unclear whether these solvents are the same solvent or different solvents. It is suggested that each recitation of solvent be amended to recite ‘a first solvent’, ‘a second solvent’, etc. Thus, claim 2 and all dependent claims are indefinite.
Claim 3 recites the limitation "the solvent".  This creates an antecedent basis issue as claim 3 depends from claim 2 and claim 2 contains multiple references to ‘a solvent’. Thus, it is unclear whether the solvent of claim 3 refers to a single one of these solvents, such as the solvent of step (h) or to all of the solvents.
Claim 4 recites “the polymer according to Formula (I)”. There is insufficient antecedent basis for this limitation in the claim. Thus, claim 4 and all dependent claims are indefinite.
Claim 9 recites “Formula (I) polymer”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “(oligo)p-phenylenevinylene (OPV)”. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the term recite “(oligo)p-phenylenevinylene (OPV) dye”.
Allowable Subject Matter
Claim 1 is allowed.
Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Relevant prior art includes: Qiu (US 2014/0021136) and Cheng (US 2015/0315348).
Qiu teaches polystyrene which is linked to cyclofructans through triazole moieties: 
    PNG
    media_image1.png
    86
    244
    media_image1.png
    Greyscale
 which are formed through the reaction of an azide with an alkyne (¶ 115). Qui falls outside the scope of the instant claims because Qui has an amine between the triazole and the phenyl group while the instant claims do not. Additionally, Qui fails to teach a glucuronic acid group is present.
Cheng teaches polymeric surfactants (abstract) derived from polymers including polystyrene (¶ 22, 68) linked through a triazole moiety to a hydrophilic group (¶ 68). Cheng falls outside the scope of the instant claims because the triazole moiety of Cheng is at the terminal end of the polymeric chain while the instant claims require the triazole moiety to be pendant off the monomeric units. Additionally, Cheng fails to teach a glucuronic acid group is present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764